      Case 2:19-cv-01603-TLN-AC Document 11 Filed 06/19/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DAVOOD KHADEMI,                                    No. 2:19-cv-1603 AC P
12                       Petitioner,
13           v.                                         ORDER AND FINDINGS &
                                                        RECOMMENDATIONS
14   PLACER COUNTY SUPERIOR COURT,
15                       Respondent.
16

17           Petitioner, a pretrial detainee proceeding pro se, has filed a petition for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2241, together with an application to proceed in forma pauperis.

19   Examination of the in forma pauperis application reveals that petitioner is unable to afford the

20   costs of suit. Accordingly, the application to proceed in forma pauperis will be granted. See 28

21   U.S.C. § 1915(a).

22      I.        Petition

23           The Rules Governing Section 2254 Cases in the United States District Courts (Habeas

24   Rules) are appropriately applied to proceedings undertaken pursuant to 28 U.S.C. § 2241. Habeas

25   Rule 1(b). Rule 4 of the Habeas Rules requires the court to summarily dismiss a habeas petition

26   “[i]f it plainly appears from the petition and any attached exhibits that the petitioner is not entitled

27   to relief in the district court.” “[A] petition for habeas corpus should not be dismissed without

28   leave to amend unless it appears that no tenable claim for relief can be pleaded were such leave
                                                        1
      Case 2:19-cv-01603-TLN-AC Document 11 Filed 06/19/20 Page 2 of 3

 1   granted.” Jarvis v. Nelson, 440 F.2d 13, 14 (9th Cir. 1971) (citations omitted).
 2           Petitioner appears to challenge his confinement on the grounds that he was not arraigned,
 3   the prosecutor failed to disclose exculpatory evidence, there was no probable cause for his arrest,
 4   and his counsel is ineffective and continues to request competency determinations. ECF No. 1 at
 5   5-10. He appears to seek immediate release, was well as compensatory and punitive damages.
 6   Id. at 15.
 7           Pursuant to 28 U.S.C. § 2241, the courts have jurisdiction to consider a habeas petition
 8   brought by a pretrial detainee. McNeely v. Blanas, 336 F.3d 822, 824 n.1 (9th Cir. 2003)
 9   (citations omitted). Under § 2241(c)(3), a pretrial detainee may seek a writ of habeas corpus
10   when “[h]e is in custody in violation of the Constitution or laws or treaties of the United States.”
11   However, under Younger v. Harris, 401 U.S. 37 (1971), federal courts may not interfere with an
12   ongoing state criminal case. “Younger abstention is a jurisprudential doctrine rooted in
13   overlapping principles of equity, comity, and federalism.” San Jose Silicon Valley Chamber of
14   Commerce Political Action Comm. v. City of San Jose, 546 F.3d 1087, 1091-92 (9th Cir. 2008)
15   (citations and footnote omitted). Younger abstention is required
16                   if four requirements are met: (1) a state-initiated proceeding is
                     ongoing; (2) the proceeding implicates important state interests; (3)
17                   the federal plaintiff is not barred from litigating federal
                     constitutional issues in the state proceeding; and (4) the federal
18                   court action would enjoin the proceeding or have the practical
                     effect of doing so, i.e., would interfere with the state proceeding in
19                   a way that Younger disapproves.
20   Id. at 1092 (citations omitted).
21           In the instant case, the court finds that all four requirements for exercising Younger
22   abstention are met. The state-initiated criminal proceeding against plaintiff appears to still be
23   ongoing; the proceeding implicates important state interests; to the extent plaintiff may have
24   federal constitutional challenges, he is not barred from raising them in the state criminal
25   proceeding; and this court’s failure to abstain would directly interfere with the state proceeding.
26   These factors demonstrate that the court should abstain from considering petitioner’s claims and
27   dismiss them.
28   ////
                                                       2
      Case 2:19-cv-01603-TLN-AC Document 11 Filed 06/19/20 Page 3 of 3

 1      II.       Certificate of Appealability
 2             Pursuant to Rule 11 of the Federal Rules Governing Section 2254 Cases, this court must
 3   issue or deny a certificate of appealability when it enters a final order adverse to the applicant. A
 4   certificate of appealability may issue “only if the applicant has made a substantial showing of the
 5   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For the reasons set forth in these
 6   findings and recommendations, a substantial showing of the denial of a constitutional right has
 7   not been made in this case. Therefore, no certificate of appealability should issue.
 8             Accordingly, IT IS HEREBY ORDERED that:
 9             1. Petitioner’s motion to proceed in forma pauperis (ECF No. 9) is granted.
10             2. The Clerk of the Court shall randomly assign a United States District Judge to this
11   action.
12             IT IS FURTHER RECOMMENDED that:
13             1. Petitioner’s application for a writ of habeas corpus be dismissed without prejudice.
14             2. This court decline to issue the certificate of appealability referenced in 28 U.S.C.
15   § 2253.
16             These findings and recommendations are submitted to the United States District Judge
17   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
18   after being served with these findings and recommendations, petitioner may file written
19   objections with the court and serve a copy on all parties. Such a document should be captioned
20   “Objections to Magistrate Judge’s Findings and Recommendations.” Petitioner is advised that
21   failure to file objections within the specified time may waive the right to appeal the District
22   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
23   DATED: June 19, 2020
24

25

26

27

28
                                                        3
